DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-111294444 (CN’444) in view of JP-H083795 (JP’795).
Re: claim 1.  CN’444 shows in figures 1 and 3 an energy absorption system for absorbing an impact energy imparted to a subject upon landing on a surface, the energy absorption system comprising: a mass containment vessel 22 fixed to the subject 21, the mass containment vessel containing one or more mass elements 8 movably disposed therein; a plurality of electromagnets 6 at the corners disposed at fixed positions relative to the mass containment vessel 22; and
a controller 17, 18, 19 configured to control one or more of the plurality of electromagnets upon an impact of the subject with the surface to move the one or more mass elements toward the surface with respect to the electromagnetic force in the English machine translation section in which it explains that under falling conditions the spring pushes the damper 8 outwardly such that the damper instead of the shell of the phone contacts the ground, but is silent with regards to the damper being pushed out by charging the electromagnets.


           
    PNG
    media_image1.png
    216
    516
    media_image1.png
    Greyscale


	JP’795 teaches in claim 1 of the English Machine translation the use of an electromagnetic drive mechanism in which energization of the electromagnets drives a movable body in a direction away from its normal position.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outward pushing of the mass elements of CN’444 toward the surface or ground to have been achieved by charging the electromagnets, in view of the teachings of JP’795, in order to provide a means of actively controlling the position of mass elements and the degree of outward positioning depending on the sensor signals measuring particular dynamic conditions.
Claim(s) 2-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-111294444 (CN’444) in view of JP-H083795 (JP’795) as applied above, and further in view of DE-102016101552 (DE’552).
Re: claims 2-5 and 20.  CN’444, as modified, includes the use of at least one acceleration sensor 12 in the energy absorbing subject rescuing system, but is silent with regards to the acceleration sensor being used to determine distance such that it is distance sensor.
DE’552 teaches in the novelty section of the English abstract the use of distance being determined by an acceleration sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the acceleration sensor of CN’444, as modified, to have been used to determine distance and operate like a distance sensor, in view of the teachings of DE’552, in order to actively control the impact absorbing subject rescuing system based on how far the subject is from the ground.  With regards to claim 5 velocity is the derivative of the distance and acceleration values include direction.  With regards to claim 20 also see the rejection of claim 1.
Re: claims 6 and 7.  DE’552 teaches in the novelty section of the English abstract the use of a vicinity detecting system including a laser distance sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distance sensor of CN’444, as modified, to have been in the form of a laser sensor, in view of the teachings of DE’552, in order to provide the benefit of accurate and fast detection capabilities.   
 Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-111294444 (CN’444) in view of JP-H083795 (JP’795) and DE-102016101552 (DE’552) as applied above, and further in view of US Patent Application 2015/0154850 to Yates et al.
Yates et al. teach in paragraph [0006] the use of either an acceleration sensor (that may be used to determine distance) or a sonar sensor for measuring proximity information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distance sensor of CN’444, as modified, to have included a sonar sensor, in view of the teachings of Yates et al., in order to provide a means of measuring proximity information with increased speed and accuracy.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-111294444 (CN’444) in view of JP-H083795 (JP’795) as applied above, and further in view of CN-103111492 (CN’492).
CN’492 teaches in claim 1 the use of one or more force sensors in the form of a strain gauge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of CN’444, as modified, to have included one or more force sensors in the form of a strain gauge, in view of the teachings of CN’492, in order to provide a means of measuring an impact force in real time as taught by CN’492.
Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-111294444 (CN’444) in view of JP-H083795 (JP’795) as applied above, and further in view of US Patent Application 2006/0059990 to Simonenko et al.
Simonenko et al. teach in figures 4 and 5 wherein magnet assemblies 106A-106F are disposed on three mutually orthogonal axes on opposite sides passing through a mass containment vessel 104.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the electromagnets of CN’444, as modified, to have been disposed on three mutually orthogonal axes on opposite sides, in view of the teachings of Simonenko et al., in order to provide a means of damping the fall of the device regardless of which side it falls on to help improve the life of the subject to be protected.  With regards to claims 15 and 16 the magnet assemblies are shown to be disposed on both the inner and outer walls of the mass containment vessel 104 since they are positioned through respective holes on the sides of the mass containment vessel in order to provide a means of securely connecting the electromagnets to the mass containment vessel to help prevent decoupling and consequently inadequate impact absorption.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-111294444 (CN’444) in view of JP-H083795 (JP’795) as applied above, and further in view of EP-2394068 (EP’068).
EP’068 teaches in the English Machine translation the use of one or more mass elements in the environment of an adaptive force transmitting device being in the form of an MR fluid or MR solid such as an elastomer or foam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the one or more mass element of CN’444, as modified, to have been in the form of a MR fluid or MR solid, in view of the teachings of EP’068, in order to provide a material that can move with energization in order to facilitate active control of the position of the one or more mass elements.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 13.  The phrase “three mutually orthogonal axes” is indefinite since it is unclear whether the three mutually orthogonal axes are intended to be included or separate from the earlier recited orthogonal axes.
The remaining claim is indefinite due to its dependency from claim 13. 

Allowable Subject Matter
Claim 19 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN-107054629, CN-106986006, CN-105715733, and US Patent Application 2015/0239554 to Birchette et al. teach the use of self-adapting buffer landing systems and WO-2012104470 teaches the use of a mass damper with a pulley.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 17, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657